The defendant's petition for certification to appeal from the Appellate Court, 180 Conn.App. 291, 183 A.3d 1 (2018), is granted, limited to the following issue:"Did the Appellate Court properly determine that the defendant's sixth amendment right to confrontation was not violated by testimony from a lab analyst regarding a known DNA profile generated from a swab processed by another analyst who did not testify at trial?"KAHN, J., did not participate in the consideration of or decision on this petition.